— In a claim to recover damages for personal injuries, etc., arising out of an automobile accident which occurred in Dutchess County, defendants appeal from a judgment of the Court of Claims (Lengyel, J.), dated August 26,1981, after a nonjury trial, which is in favor of claimants and against defendant State of New York, and claimants cross-appeal, as limited by their notice of appeal and brief, from so much of said judgment as found claimant Shirley Bialy to be 25% responsible for said accident. Judgment modified, on the facts, by reducing the principal sum awarded to claimant Shirley Bialy to $900,000 (which shall be further reduced by 25% pursuant to the apportionment of liability). As so modified, judgment affirmed, without costs or disbursements. The damages awarded to claimant Shirley Bialy were excessive to the extent indicated herein. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.